Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 08/18/2021. Claims 1, 6, 7, 10, 12, 14, and 16 have been amended. Claims 3-5, 13, 15, and 20 have been cancelled. Claims 1-2, 6-12, 14, 17-19, and 21-26 are currently pending.

Response to Arguments
In light of Applicant's amendments to the drawings, the objection to figure 8 has been withdrawn.
Claim 20 has been cancelled, therefore the objection to claim 20 no longer stands.
In light of Applicant's amendment, the 112(b) rejections of claim 6 has been withdrawn.
Applicant’s amendments and arguments regarding the 101 objection has been fully considered but they are not persuasive. Applicant argues on page 11 that the claimed subject matter is analogous to Example 39 of the Subject Matter Eligibility Examples; however, as the analysis of Example 39 notes, there is no abstract idea in the claims of Example 39. Specifically, the transformations of digital images are not an abstract idea because they could not be performed by a human as a mental process or as a mathematical calculation. The functions of claim 1 are interpreted as an abstract idea because they are not defined in a way that preclude them from being performed as either a mathematical calculation or a mental process. Examiner 
Applicant’s amendments and arguments regarding the prior art objections have been fully considered but they are not persuasive. Applicant argues on pages 12-13 that Fink does not teach parameters that are used to control input to a function that generates training data, and that Fink does not teach transforming incoming raw data before using it as training data. However, the broadest reasonable interpretation of the functions that transform data from the data foundation (i.e. raw data) into training data in claim 1 includes functions that filter data as well as transform data. Paragraph [0072] recites “the domain may allow values to be removed from the training data foundation, or used in filtering values retrieved from the training data foundation”. Figure 2D includes a weighted selection function as an example, which is a way to organize (i.e. filter) data. Given this interpretation, Fink teaches filtering a raw data set into a training data set using parameters because Fink teaches using an expert-coded rule (i.e. a 
Applicant also argues on page 13 that Fink does not teach weighting an input to a function where the output of the function is a different value than the input value. However, Examiner would like to note that claim 1 does not recite weighting input values. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 recites new matter, as the previous claims and the specification do not describe how to select a domain from a plurality of domains, or that one or more domains may use the same data foundation but a value of at least one parameter for the domain differs between domains of the plurality of domains.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2, 6-12, 14, 17-19, and 21-26 are rejected under 35 U.S.C. 101. Claims 1-2, 6, and 21-26 are directed to a system, claims 7-12 are directed to a non-transitory computer-readable medium, and claims 14 and 17-19 are directed to method; therefore, claims 1-2, 6-12, 14, 17-19, and 21-26 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). However, claims 1-2, 6-12, 14, 17-19, and 21-26 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
Claim 1:
Step 1: Claim 1 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
identifying one or more input vectors for a machine-learning system (mental process directed to evaluation - the claims do not describe how the system identifies an input vector in a way that is distinct from the way a person would mentally identify what kind of input to use);
determining a database for storing training data (mental process directed to evaluation – the claims do not describe how the system determines a database in a way that is distinct from the way a person would mentally determine what kind of database to use);
selecting a plurality of data foundation values from the data foundation according to one or more parameters to provide selected data foundation values, wherein the one or more 
creating artificial training data values corresponding to the one or more input vectors by using the selected data foundation values as input to the one or more functions, wherein, for a given artificial training data value, the artificial training data value is different than the one or more values used as input to the one or more functions that produced the artificial training data value (given the broadest reasonable interpretation, creating a set of artificial values could be accomplished by a person recording values in a table with a pen and paper using a function according to certain parameters. For example, the function might be a even distribution and the parameters might limit the set to integer numbers, so a person could look at a data set and only record the even set of integer numbers. This subset of integers would be different than values used as input to the function, similar to the way Vector 2 would organize data in an even distribution in Figure 2D of the specification).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
one or more memories; one or more processing units coupled to the one or more memories; and one or more computer readable storage media storing instructions that, when 
retrieving one or more parameters for the training data based on a domain of the machine-learning system;
retrieving one or more functions for generating the training data corresponding to the one or more input vectors;
accessing one or more data sources to retrieve one or more sets of data for building a data foundation for generating the training data;
storing the generated training data in the database;
generating a plurality of vectors comprising artificial training data values, the vectors being implemented as data structures in the memory of the computing system (retrieving parameters, retrieving functions, accessing data sources to retrieve data sets, storing generated training data, and generating vectors to be stored in memory are all interpreted as ways of transmitting and receiving data. Additionally, vectors implemented as data structures are considered to be well understood, routine, conventional computer components because the claims to not describe the vectors in a way that differentiates them from a generic computer vector); and
training the machine-learning system with the plurality of vectors to provide a trained machine learning model (training the machine learning system is interpreted as insignificant extra-solution activity because the invention is directed to processing the data to be input to the machine learning system).

Step 2B, Prong 2: Claim 1 recites the following additional elements:
one or more memories; one or more processing units coupled to the one or more memories; and one or more computer readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform machine- learning training operations (memory, processors, and computer-readable storage media are considered to be well-understood, routine, conventional computer components – see MPEP 2106.05(d)(II) and MPEP 2106.05(f)(2));
retrieving one or more parameters for the training data based on a domain of the machine-learning system;
retrieving one or more functions for generating the training data corresponding to the one or more input vectors;
accessing one or more data sources to retrieve one or more sets of data for building a data foundation for generating the training data;
storing the generated training data in the database;
generating a plurality of vectors comprising artificial training data values, the vectors being implemented as data structures in the memory of the computing system (retrieving parameters, retrieving functions, accessing data sources to retrieve data sets, storing generated training data, and generating vectors to be stored in memory are all interpreted as ways of transmitting and receiving data – see MPEP 2106.05(d)(II). Additionally, vectors implemented as data structures are considered to be well understood, routine, conventional computer 
training the machine-learning system with the plurality of vectors to provide a trained machine learning model (training the machine learning system is interpreted as insignificant extra-solution activity because the invention is directed to processing the data to be input to the machine learning system – see MPEP 2106.05(g)).
 These additional elements do not amount to significantly more.
Claim 7:
Step 1: Claim 7 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the following abstract ideas:
determining one or more parameters for generating values for the input vector, wherein the one or more parameters (i) constrain values used as input to one or more functions that generate at least a portion of the plurality of artificial training values; (ii) define a set of one or more values useable as input to the one or more functions; or (iii) at least in part define the operation of a function of the one or more functions; (the claims do not describe how the system determines one or more parameters in a way that is distinct from the way a person would mentally determine what kind of parameters to use. The parameters are not defined in a way that precludes them from being determined as part of a mental process, as they only define and constrain the values useable as input to a function, and define the function used on the inputted data. A person could choose such parameters in their mind);

creating a plurality of artificial training values for the plurality of input vectors by executing the statistical model using the one or more parameters, wherein, for a given artificial training value, the artificial training value is different than one or more values used as input to the statistical model (given the broadest reasonable interpretation, creating a set of artificial values could be accomplished by a person recording values in a table with a pen and paper using a function according to certain parameters. For example, the function might be a even distribution and the parameters might limit the set to integer numbers, so a person could look at a data set and only record the even set of integer numbers. This subset of integers would be different than values used as input to the function, similar to the way Vector 2 would organize data in an even distribution in Figure 2D of the specification).
Step 2A, Prong 2: Claim 7 recites the following additional elements:
receiving an input vector definition for a target machine-learning system; storing the training value in a training data database; and training the target machine-learning system via the generated training value obtained from the training data database. Receiving an input vector definition and storing training values are interpreted as receiving and storing data; training the machine learning system is interpreted as insignificant extra-solution activity (see claim 1 analysis). These elements do not integrate the abstract idea into a practical application.

receiving an input vector definition for a target machine-learning system; storing the training value in a training data database; and training the target machine-learning system via the generated training value obtained from the training data database. Receiving an input vector definition and storing training values are interpreted as receiving and storing data; training the machine learning system is interpreted as insignificant extra-solution activity (see claim 1 analysis). These elements do not amount to significantly more (see MPEP 2106.05(d)(II), MPEP 2106.05(f)(2), and MPEP 2106.05(g)).
Claim 14:
Step 1: Claim 14 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 14 recites the following abstract ideas:
determining a set of input vectors for the machine-learning system (mental process directed to evaluation - the claims do not describe how the system determines a set of input vectors in a way that is distinct from the way a person would mentally determine what a set of input vectors to use);
identifying one or more methods of generating values associated with the respective input vector (mental process directed to evaluation - the claims do not describe how the system identifies one or more methods of generating values in a way that is distinct from the way a person would mentally identify which method of generating values to use);
creating a set of artificial values for the set of input vectors, the creating comprising executing at least one method of the one or more methods based on the one or more 
Step 2A, Prong 2: Claim 14 recites the following additional elements:
retrieving one or more parameters for respective vectors of the set of input vectors for generating values for the respective vectors, wherein the one or more parameters (i) constrain values used as input to one or more functions that generate at least a portion of a plurality of the artificial values; (ii) define a set of one or more values useable as input to the one or more functions that generate at least a portion of a plurality of the artificial values; or (iii) at least in part define the operation of a function of the one or more functions that generate at least a portion of a plurality of the artificial value;
generating a plurality of vectors comprising artificial values, the vectors being implemented as data structures in the memory of the computing system (retrieving parameters and generating vectors to be stored in memory are interpreted as ways of transmitting and receiving data. Additionally, vectors implemented as data structures are considered to be well 
training the machine-learning system with the plurality of vectors to provide a trained machine learning model (training the machine learning system is interpreted as insignificant extra-solution activity because the invention is directed to processing the data to be input to the machine learning system).
Step 2B, Prong 2: Claim 14 recites the following additional elements:
retrieving one or more parameters for respective vectors of the set of input vectors for generating values for the respective vectors, wherein the one or more parameters (i) constrain values used as input to one or more functions that generate at least a portion of a plurality of the artificial values; (ii) define a set of one or more values useable as input to the one or more functions that generate at least a portion of a plurality of the artificial values; or (iii) at least in part define the operation of a function of the one or more functions that generate at least a portion of a plurality of the artificial value;
generating a plurality of vectors comprising artificial values, the vectors being implemented as data structures in the memory of the computing system (retrieving parameters and generating vectors to be stored in memory are interpreted as ways of transmitting and receiving data – see MPEP 2106.05(d)(II). Additionally, vectors implemented as data structures are considered to be well understood, routine, conventional computer components because the claims to not describe the vectors in a way that differentiates them from a generic computer vector - see MPEP 2106.05(d)(II) and MPEP 2106.05(f)(2)); and

The independent claims are not patent eligible.
Dependent claims 2-6, 8-13, and 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2:
Step 1: Claim 2 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the following abstract ideas:
determining the database comprises analyzing the one or more input vectors to determine data definitions for the one or more input vectors (mental process directed to evaluation - the claims do not describe how the system determines the database or analyzes input vectors to determine data definitions for input vectors in a way that is distinct from the way a person would mentally determine a database by analyzing input vectors and determine data definitions for input vectors).
Step 2A, Prong 2: Claim 2 recites the following additional elements:

Step 2B, Prong 2: Claim 2 recites the following additional elements:
generating a database for storing data for the one or more input vectors based on the determined data definitions. These are interpreted as receiving and storing data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
Claim 6:
Step 1: Claim 6 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 6 recites the following abstract ideas:
the creating the artificial training data values comprises using one or more statistical models (using a statistical model is interpreted as a mathematical calculation).
Step 2A, Prong 2: Claim 6 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 6 does not recite any additional elements and therefore does not amount to significantly more.
Claim 8:
Step 1: Claim 8 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 8 recites the following abstract ideas:

Step 2A, Prong 2: Claim 8 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 8 does not recite any additional elements and therefore does not amount to significantly more.
Claim 9:
Step 1: Claim 9 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 9 recites the following abstract ideas:
determining one or more parameters comprises analyzing the input vector definition to determine a type of the input vector (mental process directed to evaluation, opinion – the claims do not describe how the system determines parameters or analyzes input vector definitions to determine a type of input vector in a way that is distinct from the way a person would mentally determine parameters by analyzing input vector definitions and determine a type of input vector).
Step 2A, Prong 2: Claim 9 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.

Claim 10:
Step 1: Claim 10 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 10 recites the following abstract ideas:
associating a scoring function with the artificial training values (a scoring function is interpreted as a mathematical relationship; associating a scoring function with values is interpreted as a mental process – the claims do not describe how the system associates the scoring function with values in a way that is distinct from the way a person would associate the scoring function with values).
Step 2A, Prong 2: Claim 10 recites the following additional elements:
training the target machine-learning system further comprises executing the associated scoring function with output from the machine-learning system when executed with the training data value. These are interpreted as mere instructions to apply an abstract idea using a computer, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 10 recites the following additional elements:
training the target machine-learning system further comprises executing the associated scoring function with output from the machine-learning system when executed with the training data value. These are interpreted as mere instructions to apply an abstract idea using a computer, which does not amount to significantly more (see MPEP 2106.05(f)).

Step 1: Claim 11 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 11 recites the abstract ideas from claim 7 on which it depends. 
Step 2A, Prong 2: Claim 11 recites the following additional elements:
updating the machine-learning system based on results of the executed scoring function. These are interpreted as insignificant extra-solution activity because the invention is directed to processing data to be used as input to a machine learning system, not the machine learning itself. This element does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 11 recites the following additional elements:
updating the machine-learning system based on results of the executed scoring function. These are interpreted as insignificant extra-solution activity because the invention is directed to processing data to be used as input to a machine learning system, not the machine learning itself. This limitation does not amount to significantly more (see MPEP 2106.05(g)).
Claim 12:
Step 1: Claim 12 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 12 recites the following abstract ideas:
creating the artificial training values further comprises generating an expected output value for the artificial training values (mental process directed to opinion – given the broadest 
Step 2A, Prong 2: Claim 12 recites the following additional elements:
storing the training value includes storing the expected output value in the training data database. These are interpreted as receiving and storing data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 12 recites the following additional elements:
storing the training value includes storing the expected output value in the training data database. These are interpreted as receiving and storing data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
Claim 16:
Step 1: Claim 16 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 16 recites the following abstract ideas:
in response to training the machine-learning system, evaluating the machine-learning system (mental process directed to evaluation – the claims do not describe how the system evaluates the machine learning system in a way that is distinct from the way a person would evaluate a machine learning system);
and based on the results of the evaluation of the machine-learning system, generating additional one or more sets of values (mental process directed observation, evaluation – given the broadest reasonable interpretation, generating an additional set of values could be 
Step 2A, Prong 2: Claim 16 recites the following additional elements:
iteratively training the machine-learning system with the additional one or more sets of values. These are interpreted as insignificant extra-solution activity because the invention is directed to processing data to be used as input to a machine learning system, not iterative machine learning. This limitation does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 16 recites the following additional elements:
iteratively training the machine-learning system with the additional one or more sets of values. These are interpreted as insignificant extra-solution activity because the invention is directed to processing data to be used as input to a machine learning system, not iterative machine learning. This limitation does not amount to significantly more (see MPEP 2106.05(g)).
Claim 17:
Step 1: Claim 17 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 17 recites the following abstract ideas:
the values of the set of values are generated randomly across a range of possible values (randomly generating values across a range can be interpreted as a mathematical relationship or a mental process because the claims do not describe how the system randomly generates values across a range in a way that is distinct from the way a person would randomly generate values across a range).

Step 2B, Prong 2: Claim 17 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 18:
Step 1: Claim 18 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 18 recites the following abstract ideas:
the values of the set of values are generated evenly across a range of possible values (evenly generating values across a range can be interpreted as a mathematical relationship or a mental process because the claims do not describe how the system evenly generates values across a range in a way that is distinct from the way a person would evenly generate values across a range).
Step 2A, Prong 2: Claim 18 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 18 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Claim 19:
Step 1: Claim 19 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 19 recites the following abstract ideas:

Step 2A, Prong 2: Claim 19 recites the following additional elements:
updating the machine-learning system based on results of the scoring function. These are interpreted as insignificant extra-solution activity because the invention is directed to processing data to be used as input to a machine learning system, not the process of executing or updating machine learning. This limitation does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 19 recites the following additional elements:
updating the machine-learning system based on results of the scoring function. These are interpreted as insignificant extra-solution activity because the invention is directed to processing data to be used as input to a machine learning system, not the process of executing or updating machine learning. This limitation does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 21:
Step 1: Claim 21 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 21 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 21 recites the following additional elements:
an expected output for a vector is provided with the vector to the machine learning system. Providing an expected output for a vector along with the vector is interpreted as 
Step 2B, Prong 2: Claim 21 recites the following additional elements:
an expected output for a vector is provided with the vector to the machine learning system. Providing an expected output for a vector along with the vector is interpreted as sending and receiving data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 22:
Step 1: Claim 22 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 22 recites the following abstract ideas:
analyzing the data foundation to determine at least one parameter of the one or more parameters (mental process directed to evaluation – the claims do not describe how the system analyzes the data foundation or determines a parameter in a way that is distinct from the way a person would analyze a data foundation or determine a parameter in their mind).
Step 2A, Prong 2: Claim 22 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 22 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 23:
Step 1: Claim 23 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

analyzing the data foundation comprises determining a distribution of data in the data foundation (mental process directed to evaluation – the claims do not describe how the system analyzes the data foundation or determines a distribution of data in a way that is distinct from the way a person would analyze a data foundation or determine a distribution of data in their mind).
Step 2A, Prong 2: Claim 23 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 23 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 24:
Step 1: Claim 24 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 24 recites the following abstract ideas:
the one or more parameters comprise a statistical model or distribution (parameters that comprise a statistical model or distribution are interpreted as a mathematical calculation or relationship).
Step 2A, Prong 2: Claim 24 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 24 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 25:

Step 2A, Prong 1: Claim 25 recites the following abstract ideas:
the domain is selected from a plurality of domains, domains of the plurality of domains using the same data foundation but wherein a value of at least one parameter for the domain differs between domains of the plurality of domains (mental process directed to evaluation – the claims do not describe how the system selects a domain from a plurality of domains in a way that is distinct from the way a person would select a domain from a plurality of domains in their mind).
Step 2A, Prong 2: Claim 25 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 25 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 26:
Step 1: Claim 26 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 26 recites the following abstract ideas:
generating a plurality of vectors comprises randomly selecting an artificial training data value for each element of a given input vector of the one or more input vectors (mental process directed to evaluation – given that the broadest reasonable interpretation of generating vectors includes a person writing down values in a table with pen and paper, the claims do not describe 
Step 2A, Prong 2: Claim 26 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 26 does not recite any additional elements and therefore does not amount to significantly more.
	Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 12, 14, 17, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 20180018577 A1, herein Fink) in view of Ferguson (US 6944616 B2, herein Ferguson).
Regarding claim 1, Fink teaches a system for machine-learning training, the system comprising:
(fig 3 and para. [0021] recite that FIG. 3 displays the computer 300 (i.e. the system for machine-learning training), the one or more processor(s) 304 (including one or more computer processors – i.e. the one or more processing units), the communications fabric 302, the memory 306 (i.e. the one or more memories), the RAM, the cache 316, the persistent storage 308, the communications unit 310, the I/O interfaces 312, the display 320, and the external devices 318. Para. [0030] recites that the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device (i.e. the computer readable storage media)):
identifying one or more input vectors for a machine-learning system (fig. 1 and para. [0012] recite that each candidate statement (i.e. a training data value) may be generated according an expert-coded rule 130 (i.e. an input vector), and many expert-coded rules 130 may be provided to generate varied domain specific candidate statements. The expert-coded rules 130 may be provided to the training data generation program 101 as input (i.e. the input vectors are input to train the machine-learning system);
retrieving one or more parameters for the training data based on a domain of the machine-learning system (para. [0016] recites that the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain (i.e. the training data is shaped by parameters based on a domain of the machine-learning system));
(para. [0020] recites that embodiments of the invention include modifying a log-sum-square function in the first phase of supervised machine learning to proportionally penalize sentences that use more stochastically selected general language terms (i.e. a function for generating the training data corresponding to the input vectors). That is, the more a statement uses the inserted random words, then the more it can be down-weighted. Such an embodiment is believed by the inventors to assist the machine learning model in avoiding overfitting data generated by the training data generation program 101);
accessing one or more data sources to retrieve one or more sets of data for building a data foundation for generating the training data (para. [0018] recites that the corpus upon which the domain-specific model is based may be a general corpus within the domain (i.e. the data foundation). For example, if the corpus is medical diagnosis, then the corpus may comprise medical textbooks, research papers, and journal articles (i.e. the data sources for building the data foundation));
selecting a plurality of data foundation values from the data foundation according to one or more parameters to provide selected data foundation values (para. [0012] recites each candidate statement may be generated according an expert-coded rule 130, and many expert-coded rules 130 may be provided to generate varied domain-specific candidate statements. The expert-coded rules 130 may be provided to the training data generation program 101 as input (i.e. selecting data values according to one or more parameters), wherein the one or more parameters (i) constrain values used as input to one or more (para. [0016] recites at step 260, the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain. Specifically, the domain-specific model may be understood and/or expressed, in some embodiments, as a state machine that embodies the knowledge of what statements will be sensical vs. nonsensical of all semantically correct candidate statements. For example, in the domain of medical diagnosis, the statement "back pain is a symptom of hair loss" is nonsensical, even if semantically correct. Such a statement may be filtered by the training data generation program 101 applying the model and discarding statements that do not conform to the model (i.e. the rules from paragraph [0012] are used to filter candidate statements, therefore the rules constrain the values useable as input));
creating artificial training data values corresponding to the one or more input vectors by using the selected data foundation values as input to the one or more functions (para. [0019] recites that at step 270, the training data generation program 101 includes the candidate statement in training data for a machine learning model (i.e. generating training data)) based on the one or more parameters (para. [0016] recites that at step 260, the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain (i.e. the parameters are used to filter training data)) and the one or more data foundations (para. [0018] recites that the training data generation program 101 may rely on rules to create its candidate statements while filtering based on the corpus (i.e. the training data is based on the data foundation)), wherein, for a given artificial training data value, the (Examiner’s Note: given that the broadest reasonable interpretation of a function includes a filtering function – filtering an input set creates a subset that is different than the original input, therefore the created artificial data set is different than the set of values used as input to the function);
generating a plurality of vectors comprising artificial training data values, the vectors being implemented as data structures in the memory of the computing system (Fink para. [0015] recites at decision block 220, the training data generation program 101 processes each token of the rule. For each of token, at step 230 (decision block 220, NEXT branch), the training data generation program selects at least one word at random from at least one of the dictionaries and, at step 240, adds the word to a test data line. Test data line may be a text string that begins empty and is filled by the training data generation program 101. Multiple test data lines may be combined into a large data structure, such as a list or array of text strings, prior to output (i.e. a plurality of vectors implemented as data structures)); 
and training the machine-learning system with the plurality of vectors to provide a trained machine learning model (para. [0012] recites that the training data generation program 101 presents the generated training data corpus 140 to the machine learning model 142; equivalently, the machine learning model 142 may be understood as trained on, based on, and learning from the generated training corpus 140 (i.e. training the target machine-learning system)).

Ferguson teaches determining a database for storing training data (col. 24 lines 6-9 recite specifically, as shown by step or module 206, training input data may be stored with associated timestamps in the historical database 1210 (i.e. a database for storing training data)); 
and storing the generated training data in the database (col. 24 lines 4-6 recite as shown in fig. 6, in addition to the sampling and storing of input data at specified input data storage intervals, training input data 1306 may also be stored with associated timestamps in the historical database 1210 (i.e. the generated training data is stored in the database)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the user interface and database storage from Ferguson with the training data generation program from Fink. Ferguson and Fink are both systems to training data for machine-learning, and while Fink recites expert-coded rules for generating the training data, it does not explicitly define how the rules are provided to the training data generation program as input, nor how the training data is stored.  One of ordinary skill in the art would benefit from the explicitly defined features in Ferguson, as the user interface would make it clear how to input parameters and functions to shape the training data; in addition, the database would make it clear to one of ordinary skill where the training data could be accessed if needed.

Regarding claim 2, the combination of Fink and Ferguson teaches the system according to claim 1, wherein determining the database comprises analyzing the one or more input vectors to determine data definitions for the one or more input vectors (Ferguson col. 29 lines 14-16 recite that once the data system has been specified, the user may specify the data type using step or module 3204: specify data type (i.e. the data definitions)) and generating a database for storing data for the one or more input vectors based on the determined data definitions (Ferguson col. 29 lines 16-17 recite that the data type may indicate which of the many types of data and/or storage modes is desired (i.e. generating a database based on the data definitions)).
Regarding claim 6, the combination of Fink and Ferguson teaches the system according to claim 1, wherein the creating the artificial training data values comprises using one or more statistical models (Fink para. [0011] recites that the machine learning model uses statistical methods based on information extracted from rules created by subject matter experts (i.e. the data foundation can be a statistical model that uses information from the input vectors to generate data)).
Regarding claim 7, Fink teaches one or more non-transitory computer-readable storage media storing computer- executable instructions for causing a computing system to perform a method of creating artificial training data (para. [0030] recites that the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se (i.e. a non-transitory computer-readable medium)), the method comprising:
(fig. 1 and para. [0012] recite that each candidate statement (i.e. a training data value) may be generated according an expert-coded rule 130 (i.e. an input vector), and many expert-coded rules 130 may be provided to generate varied domain specific candidate statements. The expert-coded rules 130 may be provided to the training data generation program 101 as input (i.e. the input vectors are input to train the machine-learning system);
determining one or more parameters for creating artificial training values for the input vector (para. [0012] recites each candidate statement may be generated according an expert-coded rule 130, and many expert-coded rules 130 may be provided to generate varied domain-specific candidate statements. The expert-coded rules 130 may be provided to the training data generation program 101 as input (i.e. determining parameters for creating values), wherein the one or more parameters (i) constrain values used as input to one or more functions that generate at least a portion of the plurality of data values; (ii) define a set of one or more values useable as input to the one or more functions; or (iii) at least in part define the operation of a function of the one or more functions (para. [0016] recites at step 260, the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain. Specifically, the domain-specific model may be understood and/or expressed, in some embodiments, as a state machine that embodies the knowledge of what statements will be sensical vs. nonsensical of all semantically correct candidate statements. For example, in the domain of medical diagnosis, the statement "back pain is a symptom of hair loss" is nonsensical, even if semantically correct. Such a statement may be filtered by the training data generation program 101 applying the model and discarding statements that do not conform to the model (i.e. the rules from paragraph [0012] are used to filter candidate statements, therefore the rules constrain the values useable as input));
determining a statistical model for use as a function for creating the artificial training values for the input vector (para. [0011] recites that the machine learning model uses statistical methods based on information extracted from rules created by subject matter experts (i.e. a statistical model for generating values));
creating a plurality of artificial training values for the plurality of input vectors by executing the statistical model using the one or more parameters, (para. [0019] recites that at step 270, the training data generation program 101 includes the candidate statement in training data for a machine learning model (i.e. creating a plurality of values). Para. [0011] recites that the machine learning model uses statistical methods based on information extracted from rules created by subject matter experts (i.e. a statistical model for generating values). Para. [0016] recites that at step 260, the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain (i.e. the parameters are used to filter training data)) wherein, for a given artificial training value, the artificial training value is different than one or more values used as input to the statistical model (Examiner’s Note: given that the broadest reasonable interpretation of a function includes a filtering function – filtering an input set creates a subset that is different than the original input, therefore the created artificial data set is different than the set of values used as input to the function);
generating a plurality of vectors comprising artificial training values, the vectors being implemented as data structures in the memory of the computing system (Fink para. [0015] recites at decision block 220, the training data generation program 101 processes each token of the rule. For each of token, at step 230 (decision block 220, NEXT branch), the training data generation program selects at least one word at random from at least one of the dictionaries and, at step 240, adds the word to a test data line. Test data line may be a text string that begins empty and is filled by the training data generation program 101. Multiple test data lines may be combined into a large data structure, such as a list or array of text strings, prior to output (i.e. a plurality of vectors implemented as data structures));
and training the target machine-learning system with the plurality of vectors to provide a trained machine learning model (para. [0012] recites that the training data generation program 101 presents the generated training data corpus 140 to the machine learning model 142; equivalently, the machine learning model 142 may be understood as trained on, based on, and learning from the generated training corpus 140 (i.e. training the target machine-learning system)).
However, Fink does not explicitly teach storing the training value in a training data database.
Ferguson teaches storing the training value in a training data database (Col. 24 lines 4-6 recite as shown in FIG. 6, in addition to the sampling and storing of input data at specified input data storage intervals, training input data 1306 may also be stored with associated timestamps in the historical database 1210 (i.e. the generated training data is stored in the database)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the database 
	
Regarding claim 8, the combination of Fink and Ferguson teaches the non-transitory computer-readable storage media according to claim 7, wherein receiving an input vector definition comprises analyzing the target machine-learning system to identify an input vector argument (Ferguson col. 29 lines 20-24 recite that the user may specify a data item number or identifier (i.e. an input vector argument) using step or module 3206. The data item number or identifier may indicate which of the many instances of the specify data type in the specified data system is desired).
Regarding claim 9, the combination of Fink and Ferguson teaches the non-transitory computer-readable storage media according to claim 7, wherein determining one or more parameters comprises analyzing the input vector definition to determine a type of the input vector (Ferguson col. 29 lines 14-17 recite that the user may specify the data type using step or module 3204: specify data type. The data type may indicate which of the many types of data and/or storage modes is desired (i.e. the type of input vector)).
Regarding claim 12, the combination of Fink and Ferguson teaches the non-transitory computer-readable storage media according to claim 7, wherein creating the artificial training (Ferguson col. 19 lines 63-65 recites during training, the support vector machine 1206 may use its input data 1220 to produce predicted output data 1218 (i.e. an expected output value)); 
and wherein storing the training value includes storing the expected output value in the training data database. (Ferguson col. 21 lines 5-7 recite the (predicted) output data value 1218 produced by the support vector machine may be stored in the historical database (i.e. the expected output value is stored in the training data database)).
Regarding claim 14, the combination of Fink and Ferguson teaches a method for training a machine-learning system via artificial training data (Fink para. [0003] recites a computer-implemented method includes receiving a rule wherein the rule includes at least one token, and receiving at least two dictionaries, wherein the at least two dictionaries include at least one general language dictionary and at least one domain-specific dictionary for a domain), the method being implemented in a computer system comprising a memory and at least one hardware processor coupled to the memory and comprising:
determining a set of input vectors for the machine-learning system (Fink fig. 1 and para. [0012] recite that each candidate statement (i.e. a training data value) may be generated according an expert-coded rule 130 (i.e. an input vector), and many expert-coded rules 130 may be provided to generate varied domain specific candidate statements. The expert-coded rules 130 may be provided to the training data generation program 101 as input (i.e. the input vectors are input to train the machine-learning system);
(para. [0012] recites each candidate statement may be generated according an expert-coded rule 130, and many expert-coded rules 130 may be provided to generate varied domain-specific candidate statements. The expert-coded rules 130 may be provided to the training data generation program 101 as input (i.e. retrieving parameters for creating values), wherein the one or more parameters (i) constrain values used as input to one or more functions that generate at least a portion of the plurality of data values; (ii) define a set of one or more values useable as input to the one or more functions; or (iii) at least in part define the operation of a function of the one or more functions (para. [0016] recites at step 260, the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain. Specifically, the domain-specific model may be understood and/or expressed, in some embodiments, as a state machine that embodies the knowledge of what statements will be sensical vs. nonsensical of all semantically correct candidate statements. For example, in the domain of medical diagnosis, the statement "back pain is a symptom of hair loss" is nonsensical, even if semantically correct. Such a statement may be filtered by the training data generation program 101 applying the model and discarding statements that do not conform to the model (i.e. the rules from paragraph [0012] are used to filter candidate statements, therefore the rules constrain the values useable as input));
creating a set of artificial values for the set of input vectors (Fink para. [0019] recites that at step 270, the training data generation program 101 includes the candidate statement in training data for a machine learning model (i.e. generating training data)), the creating (Fink para. [0016] recites that at step 260, the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain (i.e. executing the method based on the parameters)), wherein, for a given artificial value, the artificial value is different than one or more values used as input to the one or more functions that produced the artificial value (Examiner’s Note: given that the broadest reasonable interpretation of a function includes a filtering function – filtering an input set creates a subset that is different than the original input, therefore the created artificial data set is different than the set of values used as input to the function);
generating a plurality of vectors comprising artificial values, the vectors being implemented as data structures in the memory of the computing system (Fink para. [0015] recites at decision block 220, the training data generation program 101 processes each token of the rule. For each of token, at step 230 (decision block 220, NEXT branch), the training data generation program selects at least one word at random from at least one of the dictionaries and, at step 240, adds the word to a test data line. Test data line may be a text string that begins empty and is filled by the training data generation program 101. Multiple test data lines may be combined into a large data structure, such as a list or array of text strings, prior to output (i.e. a plurality of vectors implemented as data structures));
and training the machine-learning system with the plurality of vectors to provide a trained machine learning model (Fink para. [0012] recites that the training data generation program 101 presents the generated training data corpus 140 to the machine learning model 142; equivalently, the machine learning model 142 may be understood as trained on, based on, and learning from the generated training corpus 140 (i.e. training the target machine-learning system)).
However, Fink does not explicitly teach identifying one or more methods of generating values associated with the respective input vector.
Ferguson teaches identifying one or more methods of creating the artificial values associated with the respective input vector (col. 49 fig. 28 and lines 8-21 recite the first template 2600 in this set of two templates is shown. First template 2600 may specify general characteristics of how the support vector machine 1206 may operate. The portion of the screen within a box labeled 2620, for example, may show how timing options may be specified for the support vector machine module 1206. As previously described, more than one timing option may be provided. A training timing option may be provided, as shown under the label "train" in box 2620. Similarly, a prediction timing control specification (i.e. a method of generating values) may also be provided, as shown under the label "run" in box 2620. The timing methods may be chosen from a pop-up menu of various timing methods that may be implemented in one embodiment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by identifying the method to generate data values from Ferguson to determine how the machine-learning system from Fink should generate training data. One of ordinary skill would be motivated to save time and energy by using the template from Ferguson to identify the method of data generation in order to be specific in choosing an appropriate method, rather than relying on the machine-learning system to guess which method may work best.

Regarding claim 17, the combination of Fink and Ferguson teaches the method according to claim 14, wherein the values of the set of values are generated randomly across a range of possible values (Fink para. [0015] recites that at any step iterating over the tokens, in some embodiments, the training data generation program 101 may insert at least one additional word randomly selected from at least one of the at least two dictionaries into the test line (i.e. values are generated randomly across a range of possible values)).
Regarding claim 21, the combination of Fink and Ferguson teaches the method according to claim 1, wherein an expected output for a vector is provided with the vector to the machine learning system (Ferguson col. 19 lines 63-67 – col. 20 lines 1-2 recite during training, the support vector machine 1206 may use its input data 1220 to produce predicted output data 1218. These predicted output data values 1218 may be used in combination with training input data 1306 to produce error data. These error data values may then be used to adjust the coefficients of the support vector machine (i.e. the expected output for a vector is provided with the vectors to the machine learning system)).
Regarding claim 24, the combination of Fink and Ferguson teaches the system of claim 1, wherein the one or more parameters comprise a statistical model or distribution (Ferguson col. 44 lines 15-19 recite in the process control domain, it may be desirable or productive to combine the functions of a support vector machine with other more standard control functions such as statistical tests, feedback control, etc. (i.e. a parameter can be a statistical model))
Regarding claim 25, the combination of Fink and Ferguson teaches the system of claim 1, wherein the domain is selected from a plurality of domains, domains of the plurality of domains using the same data foundation but wherein a value of at least one parameter for the domain differs between domains of the plurality of domains (Fink para. [0018] recites various embodiments of the invention may specifically exclude user-specific information from the corpus, for example due to restrictions on the use of or difficulty in collecting such information. In medical diagnosis, medical patient records may be excluded because such records may not be available to engineers and, even if available, such records may be subject to legal and regulatory use restrictions that prevent such data from being applied to train machine learning. Accordingly, the training data generation program 101 may rely on rules to create its candidate statements while filtering based on the corpus, rather than relying on the corpus directly, in order to generate sufficient training data (i.e. domains may share the same data but the parameters may be different – an engineer may not have access to the same parts of the data foundation as a doctor would because the parameter regarding patient confidentiality would be different for each)).
Regarding claim 26, the combination of Fink and Ferguson teaches the system of claim 1, wherein the generating a plurality of vectors comprises randomly selecting an artificial training data value for each element of a given input vector of the one or more input vectors (Ferguson col. 19 lines 61-65 recite to train the support vector machine, the newly configured support vector machine is usually initialized by assigning random values to all of its coefficients. During training, the support vector machine 1206 may use its input data 1220 to produce predicted output data 1218 (i.e. randomly selecting artificial training values)).

Claims 10-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 20180018577 A1, herein Fink) in view of Ferguson (US 6944616 B2, herein Ferguson), in further view of Lin et al (US 8370280 B1, herein Lin).
Regarding claim 10, the combination of Fink and Ferguson teaches non-transitory computer-readable storage media of claim 7.
However, the combination of Fink and Ferguson does not explicitly teach associating a scoring function with the artificial training values; and the training the target machine-learning system further comprises executing the associated scoring function with output from the machine-learning system when executed with the artificial training data values.
Lin teaches associating a scoring function with the generated training value (col. 8 lines 44-61 recite that a performance indicator can be considered any suitable quantitative measure (e.g., a metric), qualitative designation (e.g., labels such as "highly accurate", "robust", etc.) or ranking which describes the performance of a predictive model. In some implementations, performance indicators can include: accuracy metrics (e.g. predictive error percentages, confidence scores (i.e. a scoring function), etc.) that reflect the tendency of a predictive model to output correct or erroneous predictive outcomes, stability metrics (e.g., runtime error percentages) that reflect the tendency of a predictive model to successfully reach a prediction, flexibility metrics (e.g. number of parameters, highest degree of variable terms, etc.) that reflect the ability of a predictive model to glean complicated patterns from training data having several features per example, complexity metrics ( e.g., average number of required computations) that reflect the computational effort required to execute a predictive model, and other comparable metrics applicable to statistical models); and
(col. 8 lines 61-65 recite that certain performance indicators can be generated or updated based on data collected after a predictive model has been executed. For example, accuracy, stability, and complexity metrics can be generated or updated after execution of a predictive model (i.e. the scoring function can be executed with output from the machine-learning system)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by applying the scoring function from Lin to the machine-learning training system from Fink and Ferguson. Fink recites a similarity scoring function to improve the generated training data in paragraph [0017] but does not score the output. One of ordinary skill would be motivated to score the output as well in order to find the best results from the training for use in another round of training or for future use.

Regarding claim 11, the combination of Fink, Ferguson, and Lin teaches the non-transitory computer-readable storage media according to claim 10, wherein the training further comprises updating the machine-learning system based on results of the executed scoring function (Lin col. 8 lines 37-44 recite that respective performance indicators corresponding to a set of predictive models can be compared to determine which predictive models should be selected (i.e. updating the system to choose the next data set to be train based on the score of each model))
Regarding claim 19, the combination of Fink and Ferguson teaches the method according to claim 14.
However, the combination of Fink and Ferguson does not explicitly teach executing a scoring function based on output of the machine-learning system; and, updating the machine-learning system based on results of the scoring function.
Lin teaches executing a scoring function based on output of the machine-learning system (col. 8 lines 44-65 recite that a performance indicator can be considered any suitable quantitative measure (e.g., a metric), qualitative designation (e.g., labels such as "highly accurate", "robust", etc.) or ranking which describes the performance of a predictive model. In some implementations, performance indicators can include: accuracy metrics (e.g. predictive error percentages, confidence scores (i.e. a scoring function), etc.) that reflect the tendency of a predictive model to output correct or erroneous predictive outcomes, stability metrics (e.g., runtime error percentages) that reflect the tendency of a predictive model to successfully reach a prediction, flexibility metrics (e.g. number of parameters, highest degree of variable terms, etc.) that reflect the ability of a predictive model to glean complicated patterns from training data having several features per example, complexity metrics ( e.g., average number of required computations) that reflect the computational effort required to execute a predictive model, and other comparable metrics applicable to statistical models. Certain performance indicators can be generated or updated based on data collected after a predictive model has been executed. For example, accuracy, stability, and complexity metrics can be generated or updated after execution of a predictive model (i.e. the scoring function can be executed on the output of the machine-learning system)); and,
(col. 8 lines 37-44 recite that respective performance indicators corresponding to a set of predictive models can be compared to determine which predictive models should be selected (i.e. updating the system to choose the next data set to be train based on the score of each model)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by applying the scoring function from Lin to the machine-learning training system from Fink and Ferguson. Fink recites a similarity scoring function to improve the generated training data in paragraph [0017] but does not score the output. One of ordinary skill would be motivated to score the output as well in order to find the best results from the training for use in another round of training or for future use.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 20180018577 A1, herein Fink) in view of Ferguson (US 6944616 B2, herein Ferguson), in further view of Goodman (US 7266492 B2, herein Goodman).
Regarding claim 16, the combination of Fink and Ferguson teaches the method according to claim 14.
However, the combination of Fink and Ferguson does not explicitly teach in response to training the machine-learning system, evaluating the machine-learning system; and based on the results of the evaluation of the machine-learning system, creating additional one or more 
Goodman teaches in response to training the machine-learning system, evaluating the machine-learning system; and based on the results of the evaluation of the machine-learning system, creating additional one or more sets of artificial values and iteratively training the machine-learning system with the additional one or more sets of artificial values (col. 2, lines 36-42 recite that maximum entropy models are conventionally learned using generalized iterative scaling (GIS). At each iteration, a step is taken in a direction that increases the likelihood of the training data (i.e. the machine-learning system is trained iteratively). The step size is determined to be not too large and not too small (i.e. the machine-learning system is evaluated between iterations): the likelihood of the training data increases at each iteration and eventually converges to the global optimum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the iterative training method from Goodman to train the machine-learning system from Fink and Ferguson. Training the machine-learning system iteratively would save time and computing resources, as well as improve the accuracy of the system by ensuring that good results are reproducible. 
Regarding claim 18, the combination of Fink and Ferguson teaches the method according to claim 14.
However, the combination of Fink and Ferguson does not explicitly teach that the values of the set of values are generated evenly across a range of possible values.
(col. 2, lines 33-35 recite that maxent models are as close as possible to the uniform distribution (i.e. values are generated evenly), subject to constraint satisfaction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by applying the uniform distribution from Goodman to the set of values from Fink and Ferguson. Using a uniform distribution would help one of ordinary skill keep a given set of values from becoming biased and skewing the results of the machine-learning training.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 20180018577 A1, herein Fink) in view of Ferguson (US 6944616 B2, herein Ferguson), in further view of Holtham (US 20180247227 A1, herein Holtham).
Regarding claim 22, the combination of Fink and Ferguson teaches the method according to claim 1.
However, the combination of Fink and Ferguson does not teach that the operations further comprising: analyzing the data foundation to determine at least one parameter of the one or more parameters.
Holtham teaches that the operations further comprising: analyzing the data foundation to determine at least one parameter of the one or more parameters (fig. 8 and para. [0047] recite fig. 8 depicts a flowchart of steps for simulating training data in a machine learning system as described herein. To begin, the training process is provided with original training data at block 800. Original training data can include images, videos, audio files or other numerical datasets such as financial data, geoscience data or climate data. Block 800 is depicted with a cross-sectional image of a brain scan, for example a CT scan or magnetic resonance imaging (MRI) scan, however it will be appreciated that the disclosed training data augmentation can be used with a variety of different types of data (i.e. the data foundation). Para. [0048] recites at block 802, the training inputs are input into a parameter estimation module that estimates the parameters of the mathematical model behind the data. If no training data is available, the estimated parameters can be created from prior knowledge of the problem which the machine learning algorithm is trying to learn. For example, domain experts such as doctors and researchers, will have an understanding of the behavior of tumor growth and the expected model parameters. Geophysicists will have a knowledge of the expected geometries and seismic velocities of salt bodies, sediments, and oil reserves. Generally, if you have a real-world phenomenon to analyze, then that would be your training data. If the system has access to a simulation available of a real world phenomenon (for example CFD simulator), that could be used to generate training data with the understanding that the machine learning model would only learn as accurately as the simulator. The parameter estimation module can estimate the parameters by solving an inverse problem or other parameter estimation technique (i.e. determining parameters of the data foundation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the parameter estimation methods from Holtham to provide the training data generation system from Fink (as modified by Ferguson) with another method of determining parameters for 
Regarding claim 23, the combination of Fink, Ferguson, and Holtham teaches the system of claim 22, wherein analyzing the data foundation comprises determining a distribution of data in the data foundation (Holtham fig. 8 and para. [0049] recites once the parameter estimation process has been performed, at block 804 the parameter estimation module can perform Monte Carlo type model parameter generation. In other examples, other probabilistic methods (e.g., Gaussian random processes) can be used in addition to or instead of Monte Carlo methods. In this step, a set of possible model parameters are populated using a probability distribution for all the variables that have inherent uncertainty. The set of models is then generated by sampling the probability functions (i.e. determining a distribution of data in the data foundation)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Handling a Small Dataset Problem in Prediction Model by Employ Artificial Data Generation Approach: A Review” (Abdul Lateh et al) teaches an overview of artificial training data methods and techniques.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
	/L.M.F./           Examiner, Art Unit 2121                                                                                                                                                                                           


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121